DETAILED ACTION
This communication is in response to the claims filed on 08/03/2021. 
Application No: 16/528,490
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
William Schlecht on August 11, 2021.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS
 
1.	(Currently amended) A method comprising:
	selecting an ultrasound image and a ground truth output corresponding to the ultrasound image;
	determining a first modification to apply to the ultrasound image;

	modifying the ground truth output based on the first modification to produce an augmented ground truth output corresponding to the augmented ultrasound image; and
	training a machine learning model to predict a segmentation map or reduce blurring using the augmented ultrasound image and the augmented ground truth output.

2.	(Original) The method of claim 1, wherein determining the first modification comprises generating a random number and determining the first modification based on the random number.

3.	(Original) The method of claim 2, wherein the modification comprises simulating a narrower scan region by cropping the ultrasound image, and wherein the random number is used to determine an extent of cropping.

4.	(Original) The method of claim 2, wherein the modification comprises simulating a wider scan region by increasing a width of the ultrasound image, wherein the random number is used to determine an amount of increase of the width.

5.	(Original) The method of claim 4, wherein simulating the wider scan region further comprises filling a blank margin of the wider scan region with ultrasound data.

6.	(Original) The method of claim 5, wherein the ultrasound image is a first ultrasound image, and wherein the ultrasound data is obtained from a second ultrasound image.

7.	(Original) The method of claim 5, wherein the machine learning model is a first machine learning model, and wherein the ultrasound data is produced by a second machine learning model trained to simulate ultrasound data.

8.	(Original) The method of claim 2, wherein the first modification comprises an ultrasound image artifact, wherein the ultrasound image artifact comprises one or more of rib shadows, clutter noise, reverberations from strong reflectors, and speckle noise, and wherein the random number is used to determine a position within the ultrasound image of the ultrasound image artifact.

9.	(Original) The method of claim 1, wherein the augmented ultrasound image is a first augmented ultrasound image and the augmented ground truth output is a first augmented ground truth output, the method further comprising:
determining a second modification to apply to the first augmented ultrasound image, wherein the second modification is different than the first modification;
applying the second modification to the first augmented ultrasound image to produce a second augmented ultrasound image;
	modifying the first ground truth output based on the second modification to produce a second augmented ground truth output corresponding to the second augmented ultrasound image; and
	training the machine learning model using the second augmented ultrasound image and the second augmented ground truth output.


	selecting an ultrasound training data pair from a plurality of ultrasound training data pairs, wherein the ultrasound training data pair comprises an ultrasound image and a ground truth output corresponding to the ultrasound image;
	determining a plurality of modifications;
	applying the plurality of modifications to the ultrasound image to produce an augmented ultrasound image;
	modifying the ground truth output based on the plurality of modifications to produce an augmented ground truth output, wherein the augmented ground truth output corresponds to the augmented ultrasound image; and
	training a deep neural network to predict a segmentation map or reduce blurring using the augmented ultrasound image and the augmented ground truth output.

11.	(Original) The method of claim 10, wherein determining the plurality of modifications comprises randomly or pseudo-randomly selecting a plurality of parameter values, wherein the plurality of modifications are determined based on the plurality of parameter values.

12.	(Original) The method of claim 11, wherein randomly or pseudo-randomly selecting the plurality of parameter values further comprises constraining the parameter values to be within a pre-determined heuristic range.



14.	(Original) The method of claim 10, wherein the plurality of modifications is a first plurality of modifications, the augmented ultrasound image is a first augmented ultrasound image, and the augmented ground truth output is a first augmented ground truth output, the method further comprising:
	re-selecting the ultrasound training data pair from the plurality of ultrasound training data pairs, wherein the ultrasound training data pair comprises the ultrasound image and the ground truth output corresponding to the ultrasound image;
	determining a second plurality of modifications, wherein the second plurality of modifications is not equivalent to the first plurality of modifications;
	applying the second plurality of modifications to the ultrasound image to produce a second augmented ultrasound image;
	modifying the ground truth output based on the second plurality of modifications to produce a second augmented ground truth output, wherein the second augmented ground truth output corresponds to the second augmented ultrasound image; and
	training the deep neural network using the second augmented ultrasound image and the second augmented ground truth output.

15.	(Original) The method of claim 10, wherein training the deep neural network using the augmented ultrasound image and the augmented ground truth output comprises:
	feeding the augmented ultrasound image to the deep neural network;
	predicting an output from the deep neural network based on the augmented ultrasound image;
	determining a difference between the output and the augmented ground truth output; and
	adjusting one or more parameters of the deep neural network based on the difference between the output and the augmented ground truth output.

16.	(Currently amended) An image processing system comprising:
a memory storing a plurality of training data pairs and instructions; and
	a processor communicably coupled to the memory and when executing the instructions, configured to:
	select an ultrasound image and a ground truth output corresponding to the ultrasound image;
	determine a first modification to apply to the ultrasound image;
	apply the first modification to the ultrasound image to produce an augmented ultrasound image;
	modify the ground truth output based on the first modification to produce an augmented ground truth output corresponding to the augmented ultrasound image; and
	train a machine learning model to predict a segmentation map or reduce blurring using the augmented ultrasound image and the augmented ground truth output.

17.	(Original) The image processing system of claim 16, wherein the first modification comprises simulating a scan depth change by altering a size of one or more anatomical features imaged by the ultrasound image, wherein an extent of altering of the size of the one or more anatomical features is selected from a pre-determined range of sizes.

18.	(Original) The image processing system of claim 16, wherein the augmented ultrasound image is a first augmented ultrasound image and the augmented ground truth output is a first augmented ground truth output, and wherein upon executing the instructions the processor is further configured to:
	re-select the ultrasound image and the ground truth output corresponding to the ultrasound image;
	determine a second modification to apply to the ultrasound image, wherein the second modification is not equivalent to the first modification;
	apply the second modification to the ultrasound image to produce a second augmented ultrasound image;
	modify the ground truth output based on the second modification to produce a second augmented ground truth output corresponding to the second augmented ultrasound image; and
	train the machine learning model using the second augmented ultrasound image and the second augmented ground truth output.



20.	(Previously presented) The image processing system of claim 16, wherein the processor is configured to:
store the augmented ultrasound image and the augmented ground truth output as an augmented training data pair within the memory;
input the augmented ultrasound image to the machine learning model to obtain an output; and 
train the machine learning model according to a difference between the output and the augmented ground truth output.


***
 

Reasons for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 


The representative claim 1 distinguish features are underlined and summarized below:
A method comprising:
	selecting an ultrasound image and a ground truth output corresponding to the ultrasound image;
	determining a first modification to apply to the ultrasound image;
	applying the first modification to the ultrasound image to produce an augmented ultrasound image;
	modifying the ground truth output based on the first modification to produce an augmented ground truth output corresponding to the augmented ultrasound image; and
	training a machine learning model to predict a segmentation map or reduce blurring using the augmented ultrasound image and the augmented ground truth output.

 
The representative claim 10 distinguish features are underlined and summarized below:
 A method for augmenting ultrasound training data, the method comprising:
	selecting an ultrasound training data pair from a plurality of ultrasound training data pairs, wherein the ultrasound training data pair comprises an ultrasound image and a ground truth output corresponding to the ultrasound image;
	determining a plurality of modifications;
	applying the plurality of modifications to the ultrasound image to produce an augmented ultrasound image;
modifying the ground truth output based on the plurality of modifications to produce an augmented ground truth output, wherein the augmented ground truth output corresponds to the augmented ultrasound image; and
	training a deep neural network to predict a segmentation map or reduce blurring using the augmented ultrasound image and the augmented ground truth output.


The representative claim 16 distinguish features are underlined and summarized below:
An image processing system comprising:
a memory storing a plurality of training data pairs and instructions; and
	a processor communicably coupled to the memory and when executing the instructions, configured to:
	select an ultrasound image and a ground truth output corresponding to the ultrasound image;
	determine a first modification to apply to the ultrasound image;
	apply the first modification to the ultrasound image to produce an augmented ultrasound image;
	modify the ground truth output based on the first modification to produce an augmented ground truth output corresponding to the augmented ultrasound image; and
	train a machine learning model to predict a segmentation map or reduce blurring using the augmented ultrasound image and the augmented ground truth output.
 

Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 10 and 16 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References
The closest combined references of Swisher, Avendi and Yingying teach following:
 	Swisher (US 20200405269 A1) teaches ultrasound imaging systems and methods configured to generate ultrasound images based on undersampled ultrasound data. The ultrasound images may be generated by applying a neural network trained with samples of known fully sampled data and undersampled data derived from the known fully sampled data to a acquired sparsely sampled data. The training of the neural network may involve training adversarial generative network including a generator and a discriminator. The generator is trained with sets of known undersampled data until the generator is capable of generating estimated image data, which the classifier is incapable of differentiation as either real or fake, and the trained generator may then be applied to unknown undersampled data.
 
Avendi (US 20190311478 A1) teaches a system and method for automatic detection, localization, and semantic segmentation of at least one anatomical object in a parameter generating the image via the imaging system and providing the image of the anatomical object and surrounding tissue to a processor. Further, the method includes developing and training a parameter space deep learning network comprising convolutional neural networks to automatically detect the anatomical object and the surrounding tissue of the parameter space of the image. The method also includes automatically locating and segmenting, via additional convolutional neural networks, the anatomical object and surrounding tissue of the parameter space of the image. Moreover, the method includes automatically labeling the identified anatomical object and surrounding tissue on the image. Thus, the method also includes displaying the labeled image to a user in real time.
 
Yingying (US 20190065884 A1) teaches a training method and device of a neural network for medical image processing, a medical image processing method and device, and an electronic apparatus for medical image processing based on a neural network. The training method includes performing a pre-processing process on an original image to obtain a pre-processed image, performing a data -augmenting process on the pre-processed image to obtain an augmented image retaining a pathological feature, the augmented image including at least one image with first resolution and at least one image with second resolution being higher than the first resolution, and training the neural network by selecting the image with first resolution and a part-cropping image from the image with second resolution as training samples.

.
. 
 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
	 determining a first modification to apply to the ultrasound image;
	applying the first modification to the ultrasound image to produce an augmented ultrasound image;
	modifying the ground truth output based on the first modification to produce an augmented ground truth output corresponding to the augmented ultrasound image; and
	training a machine learning model to predict a segmentation map or reduce blurring using the augmented ultrasound image and the augmented ground truth output.


Swisher teaches ultrasound imaging systems and methods configured to generate ultrasound images based on undersampled ultrasound data; but failed to teach one or more limitations, including, 
determining a first modification to apply to the ultrasound image;
	applying the first modification to the ultrasound image to produce an augmented ultrasound image;
	modifying the ground truth output based on the first modification to produce an augmented ground truth output corresponding to the augmented ultrasound image; and
	training a machine learning model to predict a segmentation map or reduce blurring using the augmented ultrasound image and the augmented ground truth output.


Avendi and Yingying alone or in combination failed to cure the deficiency of Swisher.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for generating augmented training data for training machine learning models to process ultrasound images. The ability of a trained machine learning model to map a given input to an appropriate output is known to be a function of the size of the training data set, and sparsity of training data is a generally recognized limitation in the field of machine learning. Further, using a finite set of training data may result in machine learning models which perform with significantly less fidelity on data which deviates, even in minor ways, from the data used during training. Thus, exploring techniques for increasing an amount of training data, and improving machine learning model robustness and generalizability, is generally desired. The present disclosure addresses the issues described above.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645